Citation Nr: 0112234	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hereditary 
spherocytosis, status post splenectomy and gall stones, 
status post cholecystectomy.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1979 to June 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).




Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  


Hereditary Spherocytosis

Service medical records show that the veteran was enlisted in 
May 1979.  On enlistment examination he reported a history of 
jaundice or hepatitis (he later contended after service that 
he was referring to jaundice).  A history of uteric hepatitis 
at age 6 was noted.  No abnormalities were noted on 
examination.  

Shortly after enlistment, the veteran was seen for a problem 
with his spleen.  It was noted that he had been born anemic, 
and with an enlarged spleen.  Examination revealed left upper 
quadrant tenderness.  

A subsequent record noted a family history of spleen removal 
because of enlargement and four siblings with anemia.  The 
impression was congenital spherocytosis, noted as having 
existed prior to service.  

In June 1979 the veteran was discharged because of hereditary 
spherocytosis.  

Service connection may be granted for diseases (but not 
defects) of congenital, developmental, or familial origin if 
the evidence as a whole establishes that the familial 
condition in question was incurred or aggravated during 
service.  Congenital or developmental defects may be service-
connected if it is shown that such defects were subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90; see also 38 C.F.R. § 3.306.  


As indicated above, a hereditary disease can be incurred or 
aggravated in service.  They can be considered to be incurred 
in service if their symptomatology did not become manifest 
until after entry on active duty.  The mere genetic or other 
familial disposition to develop the symptoms, even if they 
are almost certain to develop, does not constitute having the 
disease itself.  Therefore, the mere presence of a hereditary 
disease does not always rebut the presumption of soundness.  
VAOPGCPREC 67-90.  

Even where a hereditary disease has manifested some symptoms 
prior to entry on duty, it may still be found to have been 
aggravated during service if it progresses during service at 
a greater rate than normally expected according to accepted 
medical authority.  Id.  

There is some question as to whether hereditary spherocytosis 
is a disease or a defect.  

The terms 'disease' and 'defects' are mutually exclusive for 
VA purposes.  'Disease' has been broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  The word has also been variously defined as (for 
example) a morbid condition of the body or of some organ or 
part; an illness; a sickness.  VAOPGCPREC 82-90, citing to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974); 
12A WORDS AND PHRASES Disease, at 388 et seq. (1954).  

On the other hand, the term 'defects', viewed in the context 
of 38 C.F.R. § 3.303(c), would be definable as structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature.  In many instances, it may be necessary 
for VA adjudicators to seek guidance from medical authorities 
regarding the proper classification of a medical condition at 
issue.  Id.  

The Board also notes that the medical evidence of record does 
not sufficiently address the issue of whether the hereditary 
spherocytosis was aggravated by the veteran's service, was 
merely a temporary flare-up, or was neither.  

For the above reasons, the Board is of the opinion that an 
advisory opinion should be obtained that addresses the nature 
and etiology of the veteran's hereditary spherocytosis.  

In addition, the veteran reported receiving medical treatment 
for his spherocytosis at John Sealey Hospital in March 1995.  
The file contains medical records of his March 1995 
hospitalization at the University of Texas Medical Branch; 
however, it is unclear as to whether this is the same 
facility as the John Sealey Hospital.  On remand, the RO 
should attempt to obtain records from John Sealey Hospital, 
if it is determined that such records have not yet been 
obtained.  


Hepatitis C

The Board is also of the opinion that a VA examination should 
be scheduled for a variety of reasons.  

VA has promulgated a set of guidelines for rating hepatitis.  
It has advised that service connection for hepatitis should 
not be granted without identifying the type of hepatitis, and 
that it is imperative in all claims of service connection to 
establish the type of hepatitis.  VBA Fast Letter 99-94.  

In this case, the record shows the presence of hepatitis C 
antibodies (anti-HCV or HCVab); however, there are no other 
laboratory studies confirming the presence of hepatitis C.  

VBA Fast Letter 99-94 notes that the presence of anti-HCV is 
not sufficient for a diagnosis of chronic hepatitis C because 
it can be present in other diseases.  




The Fast Letter recommends that the EIA (enzyme immunoassay) 
is the first confirmatory test.  If the EIA is positive, the 
letter recommends that the RIBA (recombinant immunoblot 
assay) be performed because EIA gives many false-positives.  

The Board makes no opinion here as to whether Fast Letter 99-
94 is substantive in nature.  Nonetheless, the Board views 
its recommendations as valuable when considered in light of 
the facts of this case.  Therefore, the Board is of the 
opinion that a VA examination for confirmation of the 
presence of hepatitis C is warranted using the tests 
prescribed in VBA Fast Letter 99-94.  

The Board is also of the opinion that a VA examination is 
also required to obtain a clearer history of the veteran's 
hepatitis, particularly with respect to in-service records 
documenting a history of uteric hepatitis at the age of 6.  
In addition, it would be helpful to obtain a history, if 
possible, of any risk factors for hepatitis C, if confirmed, 
which the veteran has been exposed to.  See VBA Fast Letter 
98-110; VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  

Finally, the Board is of the opinion that a VA examination 
should be scheduled in order to determine whether there is a 
relationship between the hepatitis C (if confirmed) and 
service.  This would include an assessment of the 
relationship between the current hepatitis and the childhood 
hepatitis, if any, and the question of aggravation in service 
of the hepatitis, if such a relationship is found.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

In particular, the RO should attempt to 
obtain records from John Sealey Hospital, 
if it is determined that these records 
have not already been obtained.  If it is 
found that such records are already on 
file, the RO should so note it in the 
claims file.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Thereafter, the RO should request a 
VA medical opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to the veteran's 
medical history and his hereditary 
spherocytosis.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.  

The medical specialist should review all 
evidence of record, in particular, any 
and all in-service references involving 
the veteran's hereditary spherocytosis.  
Based on the review of the evidence of 
record, the examiner should determine the 
following: 

(a) Is hereditary spherocytosis a disease 
or defect?  See VAOPGCPREC 82-90.  

(b) If hereditary spherocytosis is a 
disease, is it at least as likely as 
not that such disease was first 
manifested during the veteran's 
military service?  

If it is found that the hereditary 
spherocytosis (if defined as a disease 
was not first manifested in service 
(i.e., existed prior to service), then 
is it at least as likely as not that 
the veteran's preexisting hereditary 
spherocytosis was aggravated (i.e. 
progressed at a greater rate than 
normally expected according to 
accepted medical authority) during his 
military service?  38 C.F.R. § 3.306 
(2000); VAOPGCPREC 67-90.  


In making this determination the 
examiner should also determine whether 
the in-service manifestations of 
hereditary spherocytosis were due to 
the natural progression of the disease 
(if it is defined as a disease), or 
were temporary or intermittent flare-
ups that did not result in a worsening 
of the underlying condition.  See 
38 C.F.R. § 3.306; Sanders v. 
Derwinski, 1 Vet. App. 88 (1990).  

(c) If it is determined that hereditary 
spherocytosis is a defect, then is it 
at least as likely as not that the 
hereditary spherocytosis was subject 
to a superimposed disease or injury 
during service?  

The examiner must provide a rationale for 
any opinions expressed.  

If the examiner determines that any of 
the above questions cannot be answered 
without an actual examination of the 
veteran, then such an examination must be 
scheduled that addresses each of the 
above questions.  

4.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist to 
confirm the presence of hepatitis C, and 
to ascertain the nature and etiology of 
hepatitis C, if confirmed.  


The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should review the veteran's 
complete military and medical history, 
perform any further indicated special 
studies, and upon doing so answer the 
following questions:

(a) Does the veteran have a current 
hepatitis C disability, and if so, 
what is its nature?

In answering this question, with the 
veteran's consent, an EIA test should 
be performed.  If the EIA is positive, 
with the veteran's consent, a RIBA 
test should also be performed.  

(b) Is it at least as likely as not that 
the current hepatitis C disability (if 
found) was incurred during the 
veteran's military service?

In answering this question the 
examiner should also discuss the 
veteran's history of any risk factors 
(both in-service and post-service) for 
hepatitis C which he has been exposed 
to.  

The examiner should also offer an 
opinion as to the in-service reference 
to uteric hepatitis C at age six, and 
discuss the relationship, if any, 
between the current hepatitis, if 
found, and the uteric hepatitis.  

It should be determined whether they 
represent manifestations of the same 
disability

If such a relationship is found, it 
should be determined whether it is at 
least as likely as not that the 
veteran's preexisting hepatitis was 
aggravated (i.e. underwent an increase 
in severity) during his military 
service.  38 C.F.R. § 3.306 (2000).  

In making this determination the 
examiner should also determine whether 
any in-service symptoms, if any, of 
hepatitis were due to the natural 
progression of the disease (if it is 
defined as a disease), or were 
temporary or intermittent flare-ups 
that did not result in a worsening of 
the underlying condition.  See 
38 C.F.R. § 3.306; Sanders v. 
Derwinski, 1 Vet. App. 88 (1990).  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for 
hereditary spherocytosis and service 
connection for hepatitis C.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


